" MINISTERE DE LA RECHERCHE REPUBLIQUE DU CAMEROUN

SCIENTIFIQUE ET TECHNIQUE + Paix-Travail-Patrie

f] ——______
INSTITUT NATIONAL DE CARTOGRAPHIE
B.P. 157 Tél: 22 29 21 Yaoundé

DEPARTEMENT DE LA GEODESIE ET DE LA
PHOTO-TOPOGRAPHIE Yaoundé, le 18 Juillet 2001

SERVICE DE LA PHOTOGRAMMETRIE

N®™.0.0..8..4.3/AMS/MINREST/INC/DGPT/SP

Superficie mesurée : 2.500 Hectares
Demandeur : S.T.BE.
Mappe de référence : Moloundou et Yokadouma 4 1/200 000e

Situation Administrative: Département (s) de la Boumba et Ngoko
Arrondissement (s) de Moloundou
Planimétre utilisé : Coradi 36 891

DESCRIPTION DE LA ZONE FORESTIERE
TITRE UFA N° 10.005 SUPERFICIE TOTALE
ASSIETTE DE COUPE N° 21 SUPERFICIE MESUREE 2.500 HECTARES

Le point de base A est situé 4 Mikel 4 6,5 km au Sud du passage de la riviére
Metitim sur la route Mikel-Samis.

Du point A en suivant la droite AB = 6,1 km de gisement 87,degrés on aboutit ©
au point de départ de la forét concernée.

__ Cette forét est limitée :

AU NORD
Par la droite BC = 7,8 km de gisement 113 degrés.

AL’EST

Par un cours d’eau en aval jusqu’au point D situé a 1,0 km. La droite DE = 1,8 km de
gisement 309 degrés. Le point E est situé sur un cours d’eau par ce cours d’eau en aval
jusqu’au point F situé 43,8 km.

AU SUD
Du point F, par un cours d’eau en amont jusqu’au point G situé 4 500 m. La droite GH
= 4,0 kin de gisement 294 degrés, .

A L’QUEST
Par un cours d’eau en amont jusqu’au point I situé 4 4,0 km. La droite IJ = 1,2 km de

gisement 293. Le point J est situé sur un cours d’eau par te Ctoutdy Panu tomedtvals Affaires
jusqu’au point B.

Cette zone forestiére couvre une superficie de Deux Mille Cind
co ee 4

La présente attestation lui est délivrée pour servir et valojtece
fe

"e Chef du Departement des Affaires

Saministhatwes at Financitres

** MINISTERE DE LA RECHERCHE REPUBLIQUE DU CAMEROUN

wwememio SCIENTIFIQUE ET TECHNIQUE - Paix-Travail-Patrie

INSTITUT NATIONAL DE CARTOGRAPHIE
B.P. 157 Tél : 22 29 21 Yaoundé

DEPARTEMENT DE LA GEODESIE ET DE LA

PHOTO-TOPOGRAPHIE Yaoundé, le 13 Juillet 2001 yd S
WO
SERVICE DE LA PHOTOGRAMMETRIE - Ac A t 1 — wt
id 00820 We Ts
vente /AMS/MINREST/INC/DGPT/SP ac v ,

ATTESTATION DE MESURE DE SUPERFICIE

Superficie mesurée : 2.500 Hectares
Demandeur : ST.BK
Mappe de référence : Yokadouma et Moloundou 4 1/200 000e

Situation Administrative: Département (s) de la Boumba et Ngoko
Arrondissement (3) de Moloundou
Supérficie mesurée : 600 Hecatres
Arrondissement (s) de Yokadonma
Superficie mesurée : 1900 Hectares
Planimétre utilisé : Coradi 36 891

DESCRIPTION DE LA ZONE FORESTIERE
TITRE : UFA_NY%poSSUPERFICIE TOTALE :
_ ASSIETTE DE COUPE N° 15 SUPERFICIE MESUREE : 2.500 HECTARES

Le point de base A est situé au passage de la route Lotong-Samis sur la riviére
Metitim. Du point A en suivant la droite AB = 11,0 km de gisement 111 degrés, on
aboutit au point de départ de la forét concernée.

Cette forét est limitée : .

AU SUD

Par un cours d’eau en ainont jusqu’au point C situé 4 2,0 km. La droite CD = 4,0 km
de gisement 99 degrés. Le point D est situé sur un cours d’eau par ce cours d’eau en
aval -jusqu’au point E situé a 1,0 km.

A L’EST
Par un cours d’eay non dénommeé en amont jusqu’au point F situé a 4,0 km.

AU NORD
Par les droites FG = 2,0 km ; GH = 2,5 km et HI = 1,8 kin de gisements 303,5 ; 290 et

213 degrés. — _

A L’OUEST
Par un cours d’eau en aval puis son affluent droit jusqu’au point oe f dv Département des Meir
ef du )epar mn)

Te thet do Pop teapee
ane fs Gaius et Fy

